Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR101055438 (see translation for references to page numbers) and using Covelli US PAT 9171436 as documentary evidence. 
As for claims 1 and 5, Kim discloses a dust scanner (Fig 1), comprising: a plurality of LED lighting components (LEDs 222, Fig 2, page 3); a transmissive body (lens member 244) including a parabolic surface having a vertical cross-section convex toward an outside, the transmissive body being formed to be transparent and configured to transmit light beams emitted from the plurality of LED lighting components located at an inside thereof to an outside (see Fig 4): and blocking plates each closing and sealing a top end (cover portion 106, Fig 1) and a bottom end (body mating portion 104)between the plurality of LED lighting components and the transmissive body (see Figures 1 and 4), wherein each of the plurality of LED lighting components is disposed at a focal point of the parabolic surface, the focal point being spaced apart from the 
Kim teaches the lens as having a convex lens shape and that the light emitted therethrough is emitted parallel (see Figure 4) but is silent to the lens member being transparent with a parabolic surface having a vertical cross-section convex toward an outside, the LEDs being located at a focal point of the lens, and the vertical cross-section of the transmissive body having a hemispherical shape (claim 5).
The examiner takes Official Notice that the use of a parabolic lens with a vertical cross-section of the transmissive body having a hemispherical shape and LED located at the focal point of the lens is well-known equivalent means for achieving parallel emitted light. Kim shows a convex lens with a differing shape that achieves parallel light, which is an equivalent structure known in the art. Therefore, because these two types of lenses and LED arrangements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a parabolic lens with hemispherical shape cross-section with LEDs arranged at the focal point for the lens configuration of Kim. One would have been motivated to make this substitution for example, for applications where having an alternately shaped parabolic shaped lens is desired.
Regarding the lens being transparent, the examiner takes Official notice that it is old and well known to make lenses transparent.  Covelli is cited as documentary evidence of a transparent lens (see col 7, ln 60+). It would have been obvious for one having ordinary skill in the art to utilize a transparent lens in Kim to ensure high light 
As for claim 3, Kim discloses that each of the plurality of LED lighting components 222 is disposed on a surface of an inner body 230, and the transmissive body 240 is formed in a shape surrounding an outside of the inner body (as shown in Figure 3). Kim fails to teach a polygonal body and each LED is disposed at a center of each side surface of an inner body having a polygonal cross-section. It would have been obvious for one having ordinary skill in the art to change the shape of the support to that of a polygon, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Kim.  Regarding rearranging the LEDs to a center of each side surface of the polygonal support, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the LEDs in this manner to achieve a more even illumination pattern, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to modify the device in this manner to provide an alternate arrangement means for the LEDs in Kim.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim KR101055438 using Covelli US PAT 9171436 as documentary evidence in view of Zarnowski US 20170116864.

Regarding the upper plate, Kim teaches that the upper plate covers the cross section of the light assembly 200 (page 3 lines 7+), but is silent to it extending beyond the lens. Zarnowski teaches a similar device with blocking plates extending beyond a lens portion (612 and 614 extend beyond collimating lens 626). It would have been obvious for one having ordinary skill in the art to substitute the cover plate(s) of Zarnowski that extend beyond the lens in with Kim to achieve an alternately shaped, desirable housing structure for Kim. One would have been motivated to make this modification/substitution where achieving an alternately shaped holding plate/housing structure is desired.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim KR101055438 using Covelli US PAT 9171436 as documentary evidence, and further in view of Li US 2010/0128195.
As for claim 4, see above for modifying Kim to achieve polygonal side surfaces of the inner body; Kim fails to teach wherein the inner body is provided on each side surface thereof with a reflective plate capable of reflecting the light beams, and each of the plurality of LED lighting components is provided at the a center of the reflective plate  by penetrating therethrough.
Li teaches the concept of utilizing a reflecting plate with LEDs that penetrate therethrough (see paragraph 0007). It would have been obvious for one having ordinary 
Regarding arranging the LEDs to a center of each side surface of the polygonal support with the reflectors, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the LEDs in this manner to achieve a more even illumination pattern, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to modify the device in this manner to provide an alternate arrangement means for the LEDs in Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CHEN ‘468 and KOLB ‘587 are cited for having 360 degree illuminating LED devices that emit in a collimated pattern, which is relevant to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875